February 8, 1917. The opinion of the Court was delivered by
This is an action on a policy of life insurance on the life of Philip H. Stallings. Mr. Stallings took out two policies of insurance — one on his own life in favor of his wife; the other on the life of his wife. Mr. Stallings went to the agent of the defendant to pay premiums on a policy, and did arrange and pay it. The plaintiff claims that her husband directed the application of the payment to the policy *Page 319 
sued on, and the defendant claims the payment was on the other policy. Mr. Stallings died. The defendant refused payment, and this suit was brought. On the trial of the cause the presiding Judge directed a verdict for the defendant and from this ruling this appeal is taken.
1. There was sufficient evidence to carry the case to the jury. The exceptions practically raise one question, as stated by the appellant in her argument. The reason for sustaining appellant's contention is that there was sufficient evidence to carry the case to the jury. It would be manifestly unfair for this Court to comment on the facts further than to say there was some evidence to carry the case to the jury.
The respondent gives notice of additional grounds for sustaining the direction of the verdict. These grounds cannot be considered in a case tried by a jury, unless it is shown thereby that the plaintiff could not in any event succeed. This is not such a case. See Bonham
v. Bishop, 23 S.C. page 96. This holding has been reaffirmed in many decisions recorded in subsequent reports.
The judgment is reversed.